                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.      EDCV 18-1274-AB (KKx)                                  Date: April 1, 2019
 Title: Daniel Lopez v. James M. Scully, et al.



Present: The Honorable KENLY KIYA KATO, UNITED STATES MAGISTRATE JUDGE


               DEB TAYLOR                                              Not Reported
                Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                  Attorney(s) Present for Defendant(s):
                None Present                                            None Present

Proceedings:      Order Denying Motion to Compel Without Prejudice [Dkt. 38]



        On March 21, 2019, Plaintiff Daniel Lopez (“Plaintiff”) filed a Motion to Compel
Defendants James M. Scully and Heyshin Kim Scully (“Defendants”) to respond to Requests for
Production of Documents, Set One, and Interrogatories, Set One (“Motion”). Dkt. 38. Plaintiff
served the Motion on Defendants by U.S. Mail and email on March 25, 2019. See Dkt. 39.
However, Plaintiff set the Motion for hearing on April 18, 2019. Dkt. 38. Therefore, Plaintiff failed
to serve the Motion sufficiently in advance of the hearing date as required by Local Rule 6-1. See
L.R. 6-1 (“If mailed, the notice of motion shall be served not later than thirty-one (31) days before
the Motion Day designated in the notice.”); see also L.R. 37-2.4 (When a discovery motion is filed
with a declaration establishing opposing counsel failed to confer in a timely manner in accordance
with L.R. 37-1, “then L.R. 6-1, 7-9 and 7-10 apply”). Hence, Plaintiff’s Motion is denied without
prejudice.

        IT IS SO ORDERED.




 Page 1 of 1                         CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk __
